 


117 HR 3001 IH: Vietnam Human Rights Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3001 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2021 
Mr. Smith of New Jersey (for himself, Ms. Lofgren, Mr. Lowenthal, Mrs. Kim of California, Mrs. Steel, and Mr. Correa) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To advance United States national interests by prioritizing the protection of internationally recognized human rights and development of the rule of law in relations between the United States and Vietnam, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Vietnam Human Rights Act. (b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title. 
Sec. 2. Statement of policy. 
Sec. 3. Assistance for political and religious prisoners in Vietnam. 
Sec. 4. Sanctions with respect to human rights violations in Vietnam. 
Sec. 5. Actions to combat online censorship and surveillance in Vietnam. 
Sec. 6. Annual country reports on human rights practices. 
Sec. 7. Prohibition on funding for the Ministry of Public Security of the Government of Vietnam. 
Sec. 8. International religious freedom. 
Sec. 9. United States assistance to support counting of women and girls in Vietnam. 
Sec. 10. Annual reports on United States-Vietnam human rights dialogue meetings. 
Sec. 11. Restrictions on nonhumanitarian assistance to the Government of Vietnam. 
Sec. 12. Definitions. 
2.Statement of policyIt is the policy of the United States to— (1)prioritize as a matter of strategic importance the Government of Vietnam’s violations of universally recognized human rights, fundamental freedoms, and the rule of law to ensure the long-term sustainability of the United States-Vietnam strategic partnership; 
(2)embed human rights concerns across the full spectrum of official interactions between the Government of the United States and the Government of Vietnam and convey during diplomatic engagements that concrete human rights improvements are key parts of any discussions on trade, security, humanitarian cooperation, and economic development; (3)assess Vietnam’s progress toward respecting the basic rights of workers, as described in each report required by section 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note) and in light of the commitments specified in the United States-Vietnam Plan for Enhancement of Trade and Labor Relations, notwithstanding the fact that the Trans Pacific Partnership did not go into effect; 
(4)press for ratification of ILO Conventions No. 87 (Freedom of Association and Protection of the Right to Organize) and No. 98 (Right to Organize and Collective Bargaining) and the recognition of independent labor unions; and (5)evaluate future trade negotiations with the Government of Vietnam in accordance with the criteria set forth for country eligibility under subsections (b)(2) and (c) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462), relating to the Generalized System of Preferences, and in accordance with the provisions of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26; 19 U.S.C. 4201 et seq.). 
3.Assistance for political and religious prisoners in Vietnam 
(a)FindingsCongress finds the following: (1)There are over 170 Vietnamese political and religious prisoners currently detained in Vietnam, nearly half of whom were arrested due to expression or activities online.  
(2)Prisoners include human rights defenders, bloggers, lawyers, religious leaders, trade unionists, land rights activists, political dissidents, environmental campaigners, and others arrested for exercising their internationally guaranteed rights or to promote and protect the rights of others. (b)Assistance (1)In generalThe Secretary of State shall provide assistance to individuals in Vietnam and appropriate civil society organizations outside Vietnam that work to secure the release of political and religious prisoners in Vietnam, and to current and former political and religious prisoners in Vietnam. 
(2)ActivitiesAssistance required by this subsection shall include the following activities: (A)Support for the documentation of human rights violations with respect to political and religious prisoners.  
(B)Support for advocacy to raise awareness of issues relating to political and religious prisoners.  (C)Support for efforts to repeal or amend laws or regulations used to detain individuals seeking to exercise internationally recognized human rights.  
(D)Support, including travel costs, legal fees, and other appropriate expenses, for families of religious and political prisoners. (E)Support for health, including mental health, and post-incarceration assistance in gaining access to education and employment opportunities or other forms of reparation to enable former political and religious prisoners to resume a normal life. 
(c)DiscussionsAs part of a whole of government approach to human rights improvements in Vietnam, the Secretary of State and other United States officials, in discussions with the Government of Vietnam, should seek, as a critical condition of stronger United States-Vietnam relations, the repeal of laws and regulations used to detain political and religious prisoners and the immediate and unconditional release of all political and religious prisoners. 4.Sanctions with respect to human rights violations in Vietnam (a)Statement of policyIt is the policy of the United States to regularly assess reporting from intelligence, diplomatic, open source, congressional, and nongovernmental organization sources to identify and impose travel and financial restrictions on officials of the Government of Vietnam and other foreign persons working directly or indirectly for the Government of Vietnam who, based on credible evidence— 
(1)are— (A)responsible for, ordered, or are complicit in the arbitrary detention, torture, enforced disappearances of individuals in Vietnam seeking to obtain, exercise, defend, or promote internationally recognized human rights; or 
(B)responsible for, ordered, or are complicit in acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; (2)are responsible for surveillance, censorship, or detention of individuals in Vietnam for exercising the right to the freedom of expression online or those responsible for forcing United States companies to censor or reveal personally identifiable information of any individual exercising this right; or 
(3)are responsible for particularly severe violations of religious freedom (as such term is defined in section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402). (b)Sanctions (1)Global Magnitsky Human Rights Accountability ActThe President should impose sanctions under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) with respect to any person described in subsection (a)(1). 
(2)Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019The Secretary of State should impose sanctions described in section 7031(c)(1)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of the Consolidated Appropriations Act, 2019; Public Law 116–6) with respect to any person described in subsection (a)(2).  (3)Immigration and Nationality ActThe Secretary of State should impose the sanctions described in section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)) to any foreign person described in subsection (a)(3). 
(c)Report 
(1)In generalThe Secretary of State shall submit to the appropriate congressional committees a report on sanctions imposed on persons described in subsection (a) under the provisions of law described in subsection (b), including information on— (A)the number of times sanctions were imposed on such persons under such provisions of law; 
(B)the reasons for imposing such sanctions; and (C)where appropriate, an identification of the sanctioned persons. 
(2)InclusionThe report required by this subsection shall be submitted as part of the report required section 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note) (as amended by section 10 of this Act). 5.Actions to combat online censorship and surveillance in Vietnam (a)FindingsCongress finds the following: 
(1)Vietnam continues to have one of the world’s most restrictive internet environments, with pervasive filtering of content and the frequent arrests of bloggers and others whose only offense is to advocate online for positions different than those held by the government. (2)Since 2013, the Government of Vietnam has issued laws and decrees, including a cybersecurity law, that increased its ability to surveil its citizens without judicial oversight or recourse. The cybersecurity law has been used to charge Vietnamese citizens with vague crimes of negating revolutionary achievements and distributing misleading information among the people. Vietnam’s Penal Code and Decree 15 have also been used to render many legitimate online activities illegal, leading to the arrest and detentions of political prisoners. 
(3)The Government of Vietnam uses the cybersecurity law to require United States companies to store information in Vietnam, censor social media posts on demand, and to turn over sensitive personal information about users. Companies such as Facebook and Google comply with these requests, including through the censorship of social media content of United States citizens and permanent resident aliens. (4)United States companies Facebook and YouTube have been instrumental in this crackdown, complying with Vietnam’s request to censor and geoblock content determined to violate local Vietnamese law, which often contradicts international law and Vietnam’s treaty obligations. 
(5)In the first half of 2020, Facebook increased its content restrictions in Vietnam by 983 percent, a dramatic increase from the second half of 2019. (6)Facebook complied with 90 percent of Vietnam’s censorship requests in 2020 and YouTube with 95 percent of such requests, a fact the Government of Vietnam noted with satisfaction. 
(7)The local legal provisions that directly enabled Facebook and YouTube’s censorship, Articles 117 and 331 of Vietnam’s Penal Code, also were used to imprison most of the 27 prisoners of conscience who were jailed in 2020. (8)A free and open internet and the free flow of news and information— 
(A)are fundamental components of United States foreign policy because they foster economic growth, protect individual liberties, and advance national security; (B)are critical to the advancement of both United States economic interests and internationally recognized human rights globally; and 
(C)are severely hindered by Vietnam’s cybersecurity law which would allow the Government of Vietnam to access private data, spy on users, require United States businesses to turn over personally identifiable information or block content of users, including outside of Vietnam, and further restrict already limited online speech. (b)Statement of policyIt is the policy of the United States to— 
(1)pursue an open and free internet in Vietnam as an issue promoting United States economic interests and advancing internationally recognized human rights; (2)engage all appropriate United States Government agencies to promote the free flow of news and information in Vietnam; 
(3)use all appropriate United States diplomatic instruments to pressure the Government of Vietnam to halt requests to force social media companies to block accounts and content of individuals whose content the Government disapproves; (4)use all available diplomatic instruments available to pursue trade policies with Vietnam that expand internet freedom and the information economy in Vietnam by— 
(A)ensuring the free flow of information across the global network; (B)promoting stronger international transparency rules; and 
(C)ensuring fair and equal treatment of online services regardless of country of origin; and (5)require companies with contracts with the United States Government that accede to requests of the Government of Vietnam to engage in censorship or to reveal sensitive personal information to report such requests to the Department of State at the time such requests occur and to report the nature of such requests and the companies’ responses publicly. 
(c)ActionsThe Office of Internet Freedom of the United States Agency for Global Media and the Internet Freedom and Business and Human Rights Section in the Bureau of Democracy, Human Rights, and Labor of the Department of State shall take such actions as may be necessary to— (1)prioritize the immediate distribution of censorship circumvention tools for computers and smart phones in Vietnam; and 
(2)prioritize projects to ensure the safety and privacy of bloggers and journalists and human rights defenders in Vietnam. (d)ReportThe Secretary of State, in consultation with the Secretary of Commerce and the United States Trade Representative, shall submit to the appropriate congressional committees a report that outlines a strategy to— 
(1)promote internet freedom and the free flow of news and information in Vietnam; and (2)promote efforts to assist United States internet companies to fulfill their stated missions to promote openness, transparency, and connectivity by opposing requests by the Government of Vietnam to remove political speech or content of journalists, especially when content is removed from the accounts of users in the United States. 
6.Annual country reports on human rights practices 
(a)Report relating to economic assistanceSection 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n) is amended by adding at the end the following new subsection:  (h) (1)The report required by subsection (d) shall include an assessment of freedom of expression with respect to electronic information in each foreign country. Such assessment shall consist of the following: 
(A)An assessment of the extent to which government authorities in each country inappropriately attempt to filter, censor, or otherwise block or remove nonviolent expression of political or religious opinion or belief via the internet, including electronic mail, as well as a description of the means by which such authorities attempt to block or remove such expression. (B)An assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail. 
(C)An assessment of the extent to which government authorities in each country have sought to inappropriately collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion or belief, including expression that would be protected by the International Covenant on Civil and Political Rights. (D)An assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law. 
(2)In compiling data and making assessments for the purposes of paragraph (1), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations. (3)In this subsection— 
(A)the term electronic communication has the meaning given such term in section 2510 of title 18, United States Code; (B)the term internet has the meaning given such term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3)); 
(C)the term personally identifiable information means data in a form that identifies a particular person; and (D)the term wire communication has the meaning given such term in section 2510 of title 18, United States Code.. 
(b)Report relating to security assistanceSection 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended— (1)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and 
(2)by adding at the end the following new subsection:  (k) (1)The report required by subsection (b) shall include an assessment of freedom of expression with respect to electronic information in each foreign country. Such assessment shall consist of the following: 
(A)An assessment of the extent to which government authorities in each country inappropriately attempt to filter, censor, or otherwise block or remove nonviolent expression of political or religious opinion or belief via the internet, including electronic mail, as well as a description of the means by which such authorities attempt to block or remove such expression. (B)An assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail. 
(C)An assessment of the extent to which government authorities in each country have sought to inappropriately collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion or belief, including expression that would be protected by the International Covenant on Civil and Political Rights. (D)An assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law. 
(2)In compiling data and making assessments for the purposes of paragraph (1), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations. (3)In this subsection— 
(A)the term electronic communication has the meaning given such term in section 2510 of title 18, United States Code; (B)the term internet has the meaning given such term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3)); 
(C)the term personally identifiable information means data in a form that identifies a particular person; and (D)the term wire communication has the meaning given such term in section 2510 of title 18, United States Code.. 
7.Prohibition on funding for the Ministry of Public Security of the Government of Vietnam 
(a)FindingsCongress finds the following: — (1)The Vietnam-based group APT 32, or OceanLotus Group, is one of the most active cyber espionage units in the world and has, since 2014, carried out intrusions into private sector companies and attempted to both surveil and steal the sensitive personal information of Vietnamese dissidents living outside of Vietnam as well as foreign governments.  
(2)APT 32 consistently acts in the interests of the Government of Vietnam, hacking individuals in Germany, China, Cambodia, and the Philippines and taking over the websites of Vietnamese Catholics and hacking, news services, industrial plants, steel companies, and other entities.  (3)The military of Vietnam operates a group of 10,000 cybertroops, named Force 47, whose members intimidate and harass Vietnamese citizens online who speak out against government policies or otherwise peacefully exercise their human rights in a way determined by the Government of Vietnam as unacceptable. 
(b)ProhibitionConsistent with section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), no assistance may be furnished under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) to assist, directly or indirectly, any unit of the Ministry of Public Security of the Government of Vietnam or any other unit of the Government of Vietnam engaged in cyber-espionage activities. (c)Report (1)In generalNot later than 75 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigations, shall submit to the appropriate congressional committees a report on the extraterritorial activities of entities affiliated with or employed by the Government of Vietnam to engage in cyber espionage or surveil and harass Vietnamese dissidents living outside of Vietnam who are critical of policies of the Government of Vietnam or who advocate for internationally recognized human rights.  
(2)Matters to be includedThe report required by this subsection shall include information on the steps taken by the United States Government to address cyber espionage from Vietnam and the protection of United States companies and United States citizens and permanent resident aliens.  (3)FormThe report required by this subsection shall be submitted in unclassified form, by may include a classified annex with respect to information that is sensitive to United States national security interests, as determined by the Secretary. The public element of the report may be issued as part of testimony by the Secretary of State before the House Foreign Affairs Committee or the Senate Foreign Relations Committee.  
(4)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate. 8.International religious freedom (a)FindingsCongress finds the following: 
(1)The promotion and protection of the universally recognized right to the freedom of religion is a priority of United States foreign policy as stated in section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442) and the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26; 19 U.S.C. 4201 et seq.) which requires the Administration to take religious freedom into account when negotiating trade agreements. (2)Countries that protect religious freedom are more prosperous, stable, peaceful and democratic. Thus, the severe restrictions faced by religious groups in Vietnam, such as members of the United Buddhist Church of Vietnam (UBCV), Catholics, and independent Hoa Hao Buddhists, Cao Dai, and Protestants groups, are detrimental to the interests of both the United States and Vietnam. 
(3)The Government of Vietnam has reportedly stepped up its efforts to force Montagnard and Hmong Christians to renounce their faith, expropriate lands and other real properties belonging to independent religious communities, destroy Hoa Hao Buddhist and Cao Dai houses of worship, and arrest and detain religious leaders. Religious leaders and advocates of religious freedom remain in prison. (b)Statement of policySince the protection of religious freedom is vital to peace, stability, and prosperity, and countries with the highest levels of restrictions on religious freedom are often those countries seeking to undermine United States national interests or ignore international legal norms and standards, it is the policy of the United States to— 
(1)prioritize religious freedom in bilateral relations, including with the Government of Vietnam, by fully implementing the provisions of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281); and (2)strategically employ sanctions and other tools under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.). 
(c)Sense of CongressIt is the sense of Congress that— (1)Vietnam should be designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)) because there are a significant number of individuals imprisoned for their religious activity or advocacy for religious freedom and for systematic, egregious, and ongoing violations of religious freedom; 
(2)the President, in making the annual designations under section 402(b) of such Act, should take into account the annual report of the United States Commission on International Religious Freedom under section 203 of such Act and the Commission’s assessment that the designation of Vietnam as a country of particular concern for religious freedom from 2004 to 2006 led to tangible improvements in religious freedom conditions while trade and security cooperation increased; and (3)because the Government of Vietnam tightly controls religious institutions and then persecutes those individuals who establish or operate independent religious institutions and genuinely nongovernmental organizations, the Secretary of State should— 
(A)use all available diplomatic, development, economic assistance, and political tools to ensure that independent religious and civil society organizations can operate freely and without restriction in Vietnam; and (B)raise these issues in all appropriate statements, dialogues, reports, and negotiations between the United States and Vietnam and in multi-lateral institutions where the United States and Vietnam are members. 
9.United States assistance to support counting of women and girls in Vietnam 
(a)FindingsCongress finds the following: (1)Vietnam remains a source and, to a lesser extent, a destination country … for sex trafficking and forced labor.. 
(2)Vietnamese men and women are subject to forced labor in rehabilitation centers, detention centers, and prisons and, according to the 2016 Annual Report on Trafficking in Persons. (3)Vietnamese migrants working in state-owned, private, or joint-stock companies live in situations of exploitation in the construction, fishing, agriculture, mining, logging and manufacturing sectors in other countries. 
(b)Implementation of the girls count act of 2015 in vietnam 
(1)FindingsCongress finds the following: (A)Vietnam’s male to female sex-ratio disparity has increased despite the Vietnamese Government’s ending of its policy limiting married couples to 2 children. 
(B)Experts believe sex ratio disparities have critical economic and social ramifications that effect United States interests, exacerbating the vulnerabilities of women to trafficking, child marriage, and reducing the ability of women to seek employment and participate in educational opportunities and civil society. (2)AuthorizationThe Secretary of State is authorized to establish and support programs to— 
(A)monitor and halt bride and sex trafficking of girls and women in Vietnam and women from other countries in Asia, including China, as appropriate; and (B)address Vietnam’s growing sex-ratio disparity through economic support and programs described in section 4(a) of the Girls Count Act of 2015 (Public Law 114–24; 22 U.S.C. 2151 note). 
10.Annual reports on United States-Vietnam human rights dialogue meetingsSection 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2151n note) is amended by adding at the end the following:  (9)Ending incidents of torture, police beatings, deaths in police custody, and mob or societal violence targeting religious groups or dissidents. 
(10)Returning properties of independent religious communities or organizations that have been reportedly expropriated by the Government of Vietnam or by government-sanctioned religious organizations. (11)Addressing individual claims by United States citizens whose properties have been expropriated by the Government of Vietnam without effective, prompt, and fair compensation. 
(12)Implementing section 4 of the Girls Count Act of (Public Law 114–24; 22 U.S.C. 2151 note) and how such section has been applied in Vietnam. (13)Ensuring internet freedom and specific efforts to ensure the safety and privacy of Vietnamese bloggers and journalists on the internet or other forms of electronic communication.. 
11.Restrictions on nonhumanitarian assistance to the Government of Vietnam 
(a)Sense of CongressIt is the sense of Congress that, except as provided in subsection (b), the Secretary of State should consider restricting certain assistance to the Government of Vietnam unless— (1)the Government of Vietnam makes substantial progress toward releasing all political and religious prisoners from imprisonment, house arrest, and other forms of detention; 
(2)the Government of Vietnam has made substantial progress toward— (A)respecting the right to freedom of religion, including the right to participate in religious activities and institutions without interference, harassment, or involvement of the Government, for all of Vietnam’s diverse religious communities; and 
(B)returning estates and properties confiscated from the churches and religious communities; (3)the Government of Vietnam has made substantial progress toward respecting the right to in-person and online freedom of expression, assembly, and association, including the release of independent journalists, bloggers, and democracy and labor activists;  
(4)the Government of Vietnam has made substantial progress toward repealing or revising laws that criminalize peaceful dissent, independent media, unsanctioned religious activity, and nonviolent demonstrations and rallies, in accordance with international standards and treaties to which Vietnam is a party; (5)the Government of Vietnam has made substantial progress toward allowing Vietnamese nationals free and open access to United States refugee programs; 
(6)the Government of Vietnam has made substantial progress toward respecting the human rights of members of all ethnic and minority groups; and (7)neither any official of the Government of Vietnam nor any agency or entity wholly or partly owned by the Government of Vietnam was complicit in a severe form of trafficking in persons, or the Government of Vietnam took all appropriate steps to end any such complicity and hold such official, agency, or entity fully accountable for such conduct. 
(b)ExceptionThe restriction described in subsection (a) should not apply to assistance under the Foreign Assistance Act of 1961 for the following purposes: (1)Disaster relief assistance, including any assistance under chapter 9 of part I of such Act (22 U.S.C. 2292 et seq.). 
(2)Assistance which involves the provision of food (including monetization of food) or medicine. (3)Assistance for environmental remediation of dioxin-contaminated sites and related health activities. 
(4)Assistance to combat severe forms of trafficking in persons (as such term is defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)). (5)Assistance to combat pandemic diseases. 
(6)Assistance for refugees. (7)Assistance to combat HIV/AIDS, including any assistance under section 104A of such Act (22 U.S.C. 2151b–2). 
12.DefinitionsIn this Act: (1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(2)InternetThe term internet has the meaning given such term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3)). (3)Personally identifiable informationThe term personally identifiable information means data in a form that identifies a particular person. 
 
